EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Holzer on 05/19/2021.

The application has been amended as follows: 

In the Title
SYSTEM AND METHOD FOR RECOMMENDING ENTITIES BASED ON INTEREST INDICATORS

In the Claims
1. (Currently Amended) A system
at least one hardware processor; and 
an image engine executed by the at least one hardware processor that: 
receives identifiers of a plurality of entities from one or more search providers responsive to the one or more search providers receiving a query from a client device of a user;
receives a plurality of images for each entity of the plurality of entities from the one or more search providers, wherein each image is associated with a tag and corresponds to one of the entities; 
for each entity of the plurality of entities, selects one or more images of the plurality of images associated with the entity based on the tag[[s]] associated with each image
causes the selected one or more images associated with [[an]] each entity of the plurality of entities to be displayed in one or more  of the client device of the user, each displayed grouping including images [[of]]associated with one or more different entities of the plurality of entities, the images of each displayed grouping being associated with a same tag and displayed the one or more images for each entity; and 
receives one or more interest indicators for at least one of the displayed images in one of the displayed groupings input by the [[a]] user via the user interface of the client device of the user, wherein each interest indicator received for a particular image comprises a selection of or click on the particular image;
responsive to receiving the one or more interest indicators, determines at least one entity of the plurality of entities whose associated one or more displayed images received one or more interest indicators; and
causes the determined at least one entity to be displayed via the user interface of the client device of the user.

2. (Currently Amended) The system of claim 1, wherein the image engine further displays information associated with the [[recommended]]determined at least one entity.  

3. (Currently Amended) The system of claim 1, wherein the image engine further[[ ]]: receives a preference model associated with [[a]]the user; and for each entity of the plurality of entities, selects the one or more images of the plurality of images associated with the entity based on the tag[[s]] associated with each image

4. (Cancelled)  

5. (Cancelled) 

the user; and updates the preference model based on the received one or more interest indicators.  

7. (Currently Amended) The system of claim 1, wherein the received one or more interest indicators comprise 

8. (Currently Amended) The system of claim 1, wherein the received one or more interest indicators comprise a ranking of the displayed images.  

9. (Original) The system of claim 1, wherein the entities comprise hotels, restaurants, resorts, venues, locations, houses, or vehicles.resorts, venues, locations, houses, or vehicles.

10. (Currently Amended) The system of claim 1, wherein the at least one hardware processoris a component[[s]] of at least one computing device comprising one or more of a smartphone, a tablet computer, or a head mounted display device.
11. (Cancelled) 
12. (Cancelled) 
13. (Cancelled)
14. (Cancelled) 
15. (Cancelled) 
16. (Currently Amended) A method
receiving, at one or more service providers, a query from a client device of a user;
responsive to receiving the query, receiving, by a computing device, identifiers of a plurality of entities from the one or more search providers;
receiving a plurality of images for each entity of the plurality of entities from the one or more search providers, by the[[a]] computing device, wherein each image is associated with a tag and corresponds to one of the entities; 
for each entity of the plurality of entities, selecting, by the computing device, one or more images of the plurality of images associated with the entity based on the tag[[s]] associated with each image
causing the selected one or more images associated with [[the]] each entity of the plurality of entities to be displayed in one or more client device of the user, each displayed grouping including images [[from]]associated with one or more different entities of [[different]]the plurality of entities, the images of each displayed groupingthe one or more images for each entity; 
receiving, by the computing device, one or more interest indicators for at least one of theinput by the user via the user interface of the client [[computing]] deviceeach interest indicator received for a particular image comprises a selection of or click on the particular image
responsive to receiving the one or more interest indicators, determining, by the computing device, at least one entity of the plurality of entities whose associated one or more displayed images received one or more interest indicators; and
causing the determined at least one entity to be displayed via the user interface of the client device of the user.
17. (Currently Amended) The method of claim 16, further comprising providing information associated with the [[recommended]]determined at least one entity.
18. (Cancelled) 
19. (Cancelled) 
20. (Original) The method of claim 16, wherein the entities comprise hotels, restaurants, resorts, venues, locations, houses, or vehicles.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claims 1 and 16 are allowable as follows:
The most relevant prior art made of record includes Epstein (U.S. 20160048537 A1), Walti (U.S. 20150262282 A1), and Pinckney (U.S. 20150142711 A1).  
Epstein discloses a system, comprising: 
at least one hardware processor (Epstein: [0027], [0030]); and 
an image engine executed by the at least one hardware processor (Epstein: [0027]) that: 
receives identifiers of a plurality of entities from one or more search providers responsive to the one or more search providers receiving a query from a client device of a user (Epstein: [0069], [0086] – “the first image presented to the user within a session of the computer-implemented method or algorithm 200 a can be based on a search of the user for a specific tag, physical object, or entity that provides the physical object. For example with respect to food, the user can elect to begin a session of the computer-
receives a plurality of images for each entity of the plurality of entities from the one or more search providers, wherein each image is associated with a tag and corresponds to one of the entities (Epstein: [0069], [0086] – “the computer-implemented method or algorithm 200 a searches for images within the database 108 containing one or more tags describing or characterizing Chinese chicken salad, enabling the user to search their geographic area for restaurants/vendors bearing that food item…this functionality encourages restaurants (e.g., entities) associated with premium accounts to upload images of their food dishes, thereby making their food dishes searchable within the system 100 for all potential users within their local area”); 
for each entity of the plurality of entities, selects one or more images of the plurality of images associated with the entity based on the tag associated with each image (Epstein: [0069] – “the computer-implemented method or algorithm 200 a searches for images within the database 108 containing one or more tags describing or characterizing Chinese chicken salad, enabling the user to search their geographic area for restaurants/vendors bearing that food item…this functionality encourages restaurants (e.g., entities) associated with premium accounts to upload images of their food dishes, thereby making their food dishes searchable within the system 100 for all potential users within their local area”); 
causes the selected one or more images associated with each entity of the plurality of entities to be displayed via a user interface of the client device of the user, the images displayed being associated with a same tag and displayed for comparison in the user interface, responsive to the selection of the one or more images for each entity (Epstein: [0051], [0063], [0068], [0076], Figs. 4A and 4B – “The computer-implemented method or algorithm 200 a begins with one of the images from among the plurality of images being presented to the user, such as through the display device 112 a of the computer 102 a (202). As described above, the image represents a physical object and is associated with a set of tags. Each of tag of the set of tag describes the physical object that is represented by the presented image…an image may be presented to a user, among multiple images that are associated with the same set of tags”); and 
receives one or more interest indicators for at least one of the displayed images input by the user via the user interface of the client device of the user, wherein each interest indicator received for a 
responsive to receiving the one or more interest indicators, determines at least one entity of the plurality of entities whose associated one or more displayed images received one or more interest indicators (Epstein: [0052-0053], [0091-0093] – “The user interface element 412 may be presented to the user within the UI 400 e in response to the user providing an indication that the user is interested in obtaining the physical object associated with the image 402 d. Such an indication can be provided according to various methods, such as the user double tapping or selecting the image 402 d. In response, the application 114 a presents the user interface element 412 within the UI 400 e. Thus, once a user is guided to a physical object that the user is interested in, such as craving in the case of a food dish, the computer-implemented process or algorithm 200 a allows the user to obtain information on entities that offer the physical object.”); and
causes the determined at least one entity to be displayed via the user interface of the client device of the user (Epstein: [0052-0053], [0091], [0093] – “FIG. 4E shows a UI 400 e that includes a recommendation for a restaurant based on the currently presented image 402 d, which is presented based on the computer-implemented process or algorithm 200 a…The UI 400 f includes a list of entities 414 a-414 g, specifically restaurants, that offer the physical object associated with the image 402 d”).
Epstein does not explicitly teach that the selected one or more images associated with each entity of the plurality of entities are displayed in one or more groupings via the user interface of the client device of the user, each displayed grouping including images associated with one or more different entities of the plurality of entities, the images of each displayed grouping being associated with a same tag and displayed for comparison concurrently in the user interface. Epstein also does not teach that the received one or more interest indicators are for the at least one of the displayed images in one of the displayed groupings.

Pinckney teaches showing a user pictures and asking the user which picture they prefer (Pinckney: [0096]), but does not teach causing the selected one or more images associated with each entity of the plurality of entities to be displayed in one or more groupings via a user interface of the client device of the user, each displayed grouping including images associated with one or more different entities of the plurality of entities, the images of each displayed grouping being associated with a same tag and displayed for comparison concurrently in the user interface, responsive to the selection of the one or more images for each entity.

Cited NPL Reference U teaches asking a user to select from a range of images in order to generate hotel suggestions, but does not teach causing the selected one or more images associated with each entity of the plurality 

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
In light of Applicant’s amendment, the rejections under 35 U.S.C. 112(b) have been withdrawn.

In light of Applicant’s amendment and the examiner’s amendment, the rejection under 35 U.S.C. 101 has been withdrawn. Under the Alice/Mayo test, claims 1 and 16 contain limitations that are indicative of integration into a practical application inasmuch as they apply the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macadaan, U.S. 20080209349 A1, teaches allowing users to select displayed images, which can contribute to presenting more personalized content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684